 GERBER PLASTIC COMPANY269superintendent has only these 17 employees under his supervision.'The Employer offered evidence to show that there have been manytransfers from the garage attendant classification to other classifica-tions represented by the Electricians and the IAM.Job openings inclassifications under the Electricians are posted in the Market Streetgarage.The wage scale of the garage attendants here in issue and ofthose under the Electricians is the same.Garage attendants are un-skilled employees, washing, lubricating, and greasing the Employer'sautomobiles.In view of all the facts in this case, the Board finds that theEmployer's Portland, Oregon, garage attendants may appropriatelybe a part of the unit represented by the Electricians,' or may consti-tute a separate unit represented by the Teamsters.However, we shall make no final unit determination at this time,but shall first ascertain the desires of the garage attendants as ex-pressed in the election hereinafter directed. If a majority of theemployees concerned herein vote for the Electricians, they will betaken to have indicated their desire to become a part of the largerunit now represented by the Electricians, and the Regional Directoris instructed to issue a certification of results of election to that effect.On the other hand, if a majority of the employees vote for the Team-sters, they will be taken to have indicated their desire to constitutea separate appropriate unit and the Regional Director is instructed toissue a certification of representatives to the Teamsters for a unit ofgarage attendants at the Employer's Portland, Oregon, garage whichthe Board under such circumstances finds to be appropriate for thepurpose of collective bargaining.[Text of Direction of Election omitted from publication.]MEMBER MuRDocK took no part in the consideration of the aboveDecision and Direction of Election.'If the Electricians does not desire to appear on the ballot for the election directedherein,itmay, upon its prompt request to and approval thereof by the Regional Director,have its name removed from the ballot.GERBER PLASTIC COMPANYandUNITED GAS, COKE & CHEMICALWORKERSOF AMERICA, CIO, PETITIONER.Case No. 14-RC-2487.October 6, 1954Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued by theBoard on April 22, 1954,' an election by secret ballot was conductedon May 7, 1954, under the supervision of the Regional Director foriGerber Plastic Company,108 NLRB 403.110 NLRB No. 32. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Fourteenth Region, among the employees in the unit foundappropriate by the Board.Following the election a tally of ballotswas furnished the parties.The tally shows that, of approximately150 eligible voters, 131 cast ballots, of which 60 were for the Peti-tioner, 60 were against the Petitioner, 9 were challenged, and 2 weredeclared void.On May 13, 1954, the Employer filed an "Objection of Tally ofBallots," contending that one of the ballots declared void should haveficient in number to affect the results of the election, the ActingRegional Director investigated the issues raised by the objection andchallenges.On, June 16, 1954, he issued and duly served upon theparties his report on objection and challenged ballots, in which herecommended that (1) the Employer's objection to the tally of ballotsshould be found to be without merit and overruled, (2) the challengesto the ballots cast by seven employees should be sustained, and (3) thechallenges to the ballots cast by Marie Benard and Anna Jo Richardsshould be overruled and their ballots should be opened and counted.The Employer filed timely exceptions to the Acting RegionalDirector's report.1.The void ballot:The Acting Regional Director found that themarkings on the ballot, which the Employer contends should havebeen counted as a valid ballot, do not clearly show the intent of thevoter 2He therefore concluded that the voiding of the ballot wasproper, and recommended that the Employer's objection be overruled.The Employer excepts to the Acting Regional Director's conclusionand recommendation, asserting that the ballot clearly establishes theintent of the voter to vote against the Petitioner.We have examinedthis ballot, and agree with the Acting Regional Director that it doesnot clearly show the intent of the voter and that the voiding of the,ballot was proper.We therefore find the Employer's exceptions tobe without merit and overrule this objection.2.The challenged ballots:The Board agent challenged the ballotsof nine voters because their names did not appear on the eligibilitylist.The Acting Regional Director's investigation revealed that onApril 9, 1954, the Employer laid off 77 employees working in itssponge department located in its Eighth Street and Spruce Streetplants.'On the same day the Employer posted a notice to allemployees in the sponge department in these two plants which statedthat the layoff was due to a reduction in business, and that "ThereThedisputedballot ismarkedwith a shortdiagonal line in the square under the word"Yes," and a heavily marked X with a wavyline throughthe X in thesquare under theVoid"\o"4TheEmployer's factoriesand warehousefacilities are located in three buildings, re-ferred toin the Board'sDecision and Direction of Election as the Spruce Street plant, theEighth Street plant,and the Pine Street plant. GERBER PLASTIC COMPANY271isno foreseeableprospect of re-employment."All of thenine em-ployees whose ballots were challenged were laid off in the April 9reduction in force.The Acting Regional Director recommended that the challengesto the ballots of seven of these employees be sustained on the basisthat these employees had been permanently laid off and have noreasonable expectancy of reemployment in the near future aAs noexceptions have been filed to this recommendation, it is herebyadopted.The other two employees whose ballots were challenged, Anna JoRichards and Marie Benard, were rehired by the Employer after theeligibility date, April 16, 1954, but prior to the election on May 7,1954.Richards returned to work as an injection molding machine operatorat a higher rate of pay than she had received before the layoff. Thework that she has been doing since she was rehired is substantiallydifferent from that which she was doing before her layoff on April 9.Berard returned to work at the Pine Street plant, and is also doinga different type of work from that which she was doing before herlayoff.She, however, receives substantially the same rate of pay asshe did on her former job. The Acting Regional Director concludedthat, as these employees were rehired before the date of the election,they were temporarily. laid-off employees and eligible to vote.Hetherefore recommended that the challenges to their ballots be over-ruled, and that they be opened and counted.The Employer's exceptions do not take issue with the ActingRegional Director's factual findings, but are directed to his conclusionsand recommendations.The Employer contends that Richards andBenard were permanently laid off at the time of the eligibility date,and therefore not eligible to vote in the election. In its exceptions,the Employer states that it rehired them as new employees to fill 2vacancies which resulted from the unexpected resignations of 2 otheremployees, after the eligibility date established by the Board.TheEmployer asserts that, as neither the vacancies nor the reemploymentofRichards and Benard was contemplated or foreseen by theEmployer on the eligibility date, they should be considered as havingbeen permanently laid-off employees on the eligibility date, and thechallenges to their ballots should therefore be sustained.Richards and Benard were permanently laid-off on April 9, 1954,as were the seven other employees, the challenges to whose ballots wehave sustained.We see no reason to make any distinction in deter-mining the disposition of the challenges to the ballots of Richardsand Benard.As these employees had been permanently laid off onthe eligibility date, it is immaterial that they were rehired on different4These ballots were cast by the following employeesEthel Autry, Annabelle Lewis,Ersie Johnson, Freda Deaton, Leonard Snow, Gladys Brooks, and Edith Gilles 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDjobs, to fill two unexpected vacancies, after the eligibility date butbefore the election.We shall, therefore, sustain the challenges totheir ballots.5As the Petitioner did not receive a majority of the validballots cast in the election, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for United Gas, Coke & Chemical Workers of America, CIO, andthat such union is not the exclusive representative of the employeesof Gerber Plastic Company in the unit heretofore found appropriate.]5Insofar asSylvania Electric Products, Inc.,91 NLRB 296, and thecases uponwhich itrelies, are inconsistent with this decision, they are hereby overruled.BOSTON MUTUAL LIFE INSURANCECOMPANY, PETITIONERandINSUR-ANCE AGENTS INTERNATIONAL UNION, AFL, AND ITS LOCAL 243andLOCAL1776,INSURANCEWORKERS OF AMERICA,CIO.Case No.1-RM-179.October 7,1954Decisionand OrderPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on April 1, 1954, in the above-entitled proceeding under the direction and supervision of the RegionalDirector for the First Region.Thereafter a tally of ballots was fur-nished the parties which showed 185 votes cast for Insurance AgentsInternationalUnion, AFL, and its Local 243, hereinafter calledIAIU-Local 243, 185 votes cast for Local 1776, Insurance Workers ofAmerica, CIO, hereinafter called IWA-Local 1776, 1 vote cast againstthe participating labor organizations, and 1 vote challenged.As theresults of the election were inconclusive and no objections thereto werefiled, the Regional Director conducted a runoff election on April 15,1954.The tally of ballots furnished the parties showed that in therunoff election 180 votes were cast for IAIU-Local 243, 188 votes werecast for IWA-Local 1776, and 1 vote was challenged.On April 22, 1954, IAIU-Local 243 filed timely objections to therunoff election.After investigation of these objections, the RegionalDirector issued his report on objections on May 25, 1954. In hisreport the Regional Director found that certain conduct of theEmployer interfered with the employees' free choice in the electionand recommended that the election be set aside.The Employer filedtimely exceptions to the report.The Board, having carefully con-sidered the stipulation of the parties, the objections to the election, thereport on objections, the exceptions thereto, and the entire record inthe case, makes the following findings :410 NLRB No. 36.